Citation Nr: 1814291	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a February 1979 rating decision.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2017, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

The Board remanded this appeal in December 2017 so that the AOJ could adjudicate in the first instance the Veteran's allegation of CUE in a February 1979 rating decision that denied entitlement to service connection for a psychiatric disorder claimed as "anxiety reaction."  In January 2018, the AOJ issued a supplemental statement of the case (SSOC) on the issue of "[e]ntitlement to an effective date earlier than August 31, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error in a February 1979 rating decision."  Thereafter, it returned the Veteran's appeal to the Board.  However, CUE was not discussed in the reasons and bases portion of the January 2018 SSOC, and the laws and regulations pertinent to CUE were not included in that document.

The Board finds that the AOJ did not, by issuing an SSOC that included CUE as part of the issue on appeal but did not otherwise discuss it, substantially comply with the Board's December 2017 remand order.  Thus, the question of whether the February 1979 rating decision contained CUE must again be remanded for adjudication by the AOJ.

As the Veteran's appeal of the effective date assigned following the grant of service connection for PTSD is inextricably intertwined with his CUE allegation, the Board must also delay reaching a determination on the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's allegation of CUE in the February 1979 rating decision that denied service connection for a psychiatric disorder, claimed as "anxiety reaction."

2.  After completing the action requested in item 1, readjudicate the claim of entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for PTSD, to include consideration of the Veteran's CUE allegation.  If the benefit sought on appeal remains denied, provide an SSOC to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

